Citation Nr: 0031358	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-02 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The propriety of the initial 10 percent rating for 
osteoarthritis of the left knee.

2.  The propriety of the initial noncompensable rating for 
patellofemoral pain syndrome of the right knee.  

3.  The propriety of the initial noncompensable rating for 
fracture residuals of the right ankle.

4.  The propriety of the initial 10 percent rating for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
May 1996. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted the veteran service 
connection for patellofemoral pain syndrome of the left knee, 
patellofemoral pain syndrome of the right knee, fracture 
residuals of the right ankle, lumbosacral strain, and 
hemorrhoids, all of which were rated as noncompensably 
disabling.  The appeal also arises from a March 1997 rating 
decision which granted the veteran service connection for 
bilateral pes planus.  

By decision dated November 1998, the Board denied the 
veteran's claim seeking initial compensable ratings for 
lumbosacral strain and hemorrhoids.  

In a June 1997 rating decision, the RO increased the 
veteran's initial rating for a left knee disability to 10 
percent, and rated it as osteoarthritis of the left knee.  
The RO also increased the veteran's initial rating for 
bilateral pes planus to 10 percent.  

The veteran had been scheduled for a hearing before a Board 
member in Washington, D.C. in July 1998.  However, the 
veteran indicated that he would not be able to attend such 
hearing.  Similarly, the veteran had been scheduled for a 
hearing before a Board member in Washington, D.C., in October 
2000.  However, the veteran indicated that he would not be 
able to attend such hearing.  

The veteran's claim challenging the propriety of the initial 
10 percent rating for bilateral pes planus will be addressed 
in the REMAND portion of this document.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
had degenerative arthritis of both the right and left knees, 
with range of motion in both of his knees from 0 degrees of 
extension to 130 degrees of flexion.  

3.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran's 
painful motion of the right knee has been the equivalent of 
flexion limited to 60 degrees or extension limited to 5 
degrees. 

4.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran's 
painful motion of the left knee has been the equivalent of 
flexion limited to 60 degrees or extension limited to 5 
degrees.  

5.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
not had subluxation or lateral instability of the right or 
left knee.  

6.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran's 
limitation of motion of the right ankle, to include 
consideration of his painful motion, has been moderate.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 10 percent for 
a left knee disability, to include arthritis for any point 
during the entire rating period are not met. 38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. § § 4.7, 4.40, 4.45, 
4.59, 4.71, Diagnostic Codes 5003, 5257, 5260, 5261 (1999).  

2.  An initial rating of 10 percent for patellofemoral pain 
syndrome of the right knee is warranted for the entire rating 
period.  38 U.S.C.A. § § 1155, 5107 (b) (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4,45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2000).

3.  An initial rating of 10 percent for fracture residuals of 
the right ankle is warranted for the entire rating period.   
38 U.S.C.A. § § 1155, 5107 (b) (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4,45, 4.71a, Diagnostic Codes 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran underwent a VA examination in September 1996.  
The veteran complained of occasional stiffness and swelling 
in his right ankle which was exacerbated by weather changes.  
He complained of bilateral anterior knee pain and stiffness 
that was exacerbated by ascending stairs or sitting for 
prolonged periods.  He complained of occasional numbness in 
both feet after sitting for prolonged periods that was 
relieved with ambulation.  Examination showed that the 
veteran ambulated with a normal gait.  His strength was 5/5 
throughout his bilateral lower extremities.  Light touch was 
intact throughout all dermatomes of his lower extremities.  
Reflexes were symmetric in his Achilles and patellar tendons.  

The veteran's right ankle had mild swelling with 22 degrees 
of dorsiflexion on the left, and 48 degrees of plantar 
flexion with 26 degrees of dorsiflexion on the left and 56 
degrees of plantar flexion.  He had a good subtalar range of 
motion bilaterally.  His knees had full painless range of 
motion from 0 to 135 degrees with no effusion.  There was 
mild patella femoral compression bilaterally and mild tibial 
tubercle tenderness on the left.  He did not have varus 
valgus instability.  He had a negative Lachman's.  He had a 
negative McMurray's and a negative pivot-shift.  Impression 
was status post right ankle fracture with slight decreased 
range of motion and symptoms of mild post traumatic 
arthritis; mild patella femoral compression syndrome 
bilaterally of the knees; and a normal examination for the 
feet.  

The veteran was seen at the VA Medical Center in October 1996 
for problems with his hand and foot and swelling in both 
ankles.  

In the veteran's December 1996 notice of disagreement, he 
asserted that he had great pain in his knees, and that it was 
constantly swelling and many mornings he could not walk on 
it.  He stated that his right ankle was constantly swelling 
every time he walked on it.  He stated that it had got to the 
point where he had to give up his job as a groundskeeper 
because of the swelling and knee pain from walking all day 
long.  He stated that he was taking Ibuprofen for pain.

The veteran underwent a VA examination in July 1997.  He 
complained of bilateral knee pain, but denied any giving out.  
He stated that his knees became painful with walking.  He 
stated that he currently wore bilateral patellar knee braces 
which gave some relief of his symptoms.  He stated that he 
had taken nonsteroidals in the past which had not given him 
any relief.  Regarding his ankle, he stated that he 
occasionally had some soreness in his ankle, especially with 
bad weather.  

Examination showed that the veteran had a normal gait.  He 
had 2+ reflexes at the knees and Achilles, and normal 
sensation to light touch.  Examination of the knees showed 
that the veteran had normal alignment, without effusion.  He 
had full range of motion from 0 to 135 degrees flexion 
bilaterally.  He had negative anterior drawer, negative 
posterior drawer, negative Lachman's, negative laxity with 
varus and valgus stress.  He did have some mild 
patellofemoral compression type symptoms with this eliciting 
a little bit of pain as well as a patella compression test.  
Examination of the right ankle showed that the veteran did 
not have effusion.  He had some limited dorsiflexion of 10 
degrees.  He was able to plantar flex about 50 degrees, and 
had normal subtalar joint motion.  X-rays were taken showing 
small osteophytes on the knees, and numerous osteophytes 
along the ankle.  Diagnoses were bilateral knee mild 
patellofemoral arthritis, and history of right ankle fracture 
with residual arthritis of the tibiotalar joint with slight 
loss of motion and occasional pain.  

In a December 1997 statement, the veteran asserted that his 
right ankle was swollen and painful.  Regarding his right 
knee, the veteran asserted that his right knee stayed 
swollen, impairing his mobility, and causing the loss of a 
recent job at Wal-Mart.  

The veteran was seen at the VA Medical Center for chronic 
knee pain in May 1998.  

In the veteran's May 1999 substantive appeal, he asserted 
that his bilateral flatfoot was ongoing.  He asserted that 
the condition was growing more severe.  He asserted that the 
VA provided his shoes, and he was taking Indomecine for pain.  

The veteran underwent a VA examination in July 1999.  He 
complained of bilateral knee pain and right ankle pain.  He 
stated that the pain was intermittent, confined to the knees 
and right ankle.  He stated that activity made it worse, and 
that rest helped.  He stated that he took Motrin.  
Examination showed that active range of motion of the right 
ankle was dorsiflexion of 20 degrees, plantar flexion of 45 
degrees, eversion of 20 degrees, inversion of 30 degrees, 
abduction of 10 degrees, and adduction of 20 degrees.  The 
examiner stated that these were all normal ranges of motion 
for the right foot and ankle.  

Regarding the knees, active range of motion of the knees in 
extension and flexion was 0 to 130 degrees bilaterally.  The 
examiner stated that this was normal for the range of motion 
of the knee.  There was some pain on palpation of the medial 
and lateral malleolus of the right ankle.  There was no bony 
or soft tissue abnormalities of the ankles.  There was no 
crepitus on range of motion of the ankle.  The patellar 
apprehension test was negative bilaterally.  The Apley 
grinding test was negative bilaterally.  There was no medial, 
lateral, or anteroposterior instability of the knees.  There 
was no crepitus on range of motion of the knees.  There was 
pain on palpation of the medial and lateral compartment of 
both knees.  Muscle strength of the ankles and knees was 5/5.  
Deep tendon reflexes were present at the Achilles tendon and 
at the knees.  Gait was completely non-antalgic without the 
use of any assistive devise and there was no limp.  There 
were no other focal, neuromuscular deficits.  

The examiner's impression was that the veteran had bilateral 
knee pain and right ankle pain with focal findings being pain 
on palpation of the right ankle and both knees.  The examiner 
stated that he had reviewed the veteran's claims file.  
Regarding whether weakness could limit the functional ability 
of the knees and the right ankle, the examiner stated that he 
had not seen any weakness during the examination, so his 
opinion was that it could not significantly limit him on use.  
He stated that he had noticed that the veteran did have pain 
on palpation of his ankles, and pain on palpation of his 
knees.  He stated that he would order x-rays of the veteran's 
knees and right ankle to determine if there was any severe 
degenerative joint disease.  

VA x-rays of the knees and right ankle were taken in July 
1999.  The examiner's impressions were mild degenerative 
changes of the right knee; evidence of prior Osgood-Schlatter 
disease with mild degenerative change of the left knee; and 
mild posttraumatic degenerative changes of the tibiotalar 
joint.  


Analysis

The veteran claims that the initial 10 percent rating 
assigned for osteoarthritis of the left knee, the initial 
noncompensable rating for patellofemoral pain syndrome of the 
right knee, and the initial noncompensable rating for 
fracture residuals of the right ankle were not proper.  The 
file shows that the RO has properly developed the evidence to 
the extent possible, and there is no further VA duty to 
assist him with his claims.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial 10 percent rating assigned 
following the grant of service connection for a left knee 
disability, and the initial noncompensable ratings for right 
knee and right ankle disabilities.  Therefore, all of the 
evidence following the grant of service connection (not just 
the evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.  The RO did 
consider all of the evidence following the grant of service 
connection, so the veteran's claim is in appropriate 
appellate status.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).  

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.


The propriety of the initial 10 percent rating for 
osteoarthritis of the left knee, and the initial 
noncompensable rating for patellofemoral pain syndrome of the 
right knee.  

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or severe lateral instability, then a 
30 percent rating is assigned.  When there is moderate 
recurrent subluxation or moderate lateral instability, then a 
20 percent rating is assigned.  When there is slight 
recurrent subluxation or slight lateral instability, then a 
10 percent rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5257 (2000).

When flexion of the leg is limited to 15 degrees, then a 30 
percent rating is assigned.  When flexion of the leg is 
limited to 30 degrees, then a 20 percent rating is assigned. 
When flexion of the leg is limited to 45 degrees, then a 10 
percent rating is assigned.  When flexion of the leg is 
limited to 60 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5260 (2000).

When extension of the leg is limited to 45 degrees, then a 50 
percent rating is assigned.  When extension of the leg is 
limited to 30 degrees, then a 40 percent rating is assigned.  
When extension of the leg is limited to 20 degrees, then a 30 
percent rating is assigned.  When extension of the leg is 
limited to 15 degrees, then a 20 percent rating is assigned.  
When extension of the leg is limited to 10 degrees, then a 10 
percent rating is assigned.  When extension of the leg is 
limited to 5 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5261 (2000).  

In a precedent opinion binding on both the RO and the Board, 
the VA's General Counsel held that although a veteran can be 
rated separately under both Diagnostic Code 5257 and 
Diagnostic Code 5003, "a separate rating must be based upon 
additional disability."  When a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis." VAOGCPREC 
23-97 (July 1, 1997).

Under Diagnostic Code 5003 for degenerative arthritis, such 
disability is to be rated according to limitation of motion 
of the knee.  The law provides that, to warrant a separate 
rating for arthritis, the veteran must at least be entitled 
to a noncompensable rating under limitation of motion.  If 
limitation of motion exists which is noncompensable, then a 
10 percent rating is to be assigned.  If there is no 
limitation of motion, the veteran can still be assigned a 10 
percent rating if there is x-ray evidence of involvement of 2 
more major joints or 2 or more minor joints.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2000).  

38 C.F.R. § 4.59 provides that "[i]t is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint."  Read together, 
Diagnostic Code 5003 and section 4.59 thus prescribe that a 
painful major joint or group of joints affected by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 10 
percent rating, even though there is no actual limitation of 
motion. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

Regarding the veteran's left knee, the RO assigned an initial 
10 percent evaluation for osteoarthritis of the left knee 
pursuant to Diagnostic Codes 5257-5003.  Where, diagnostic 
codes are hyphenated, the first diagnostic code represents 
the disorder diagnosed and the second diagnostic code 
represents manifestation of its residuals.  38 C.F.R. § 4.27 
(2000).  Regarding the right knee, the RO assigned an initial 
noncompensable rating for patellofemoral pain syndrome of the 
right knee.  

X-rays of the veteran's knees in July 1999 revealed 
degenerative changes in both knees.  Since the veteran's knee 
disabilities were rated under Diagnostic Code 5257, pursuant 
to VAOGCPREC 23-97, his disabilities can be rated under both 
Diagnostic Code 5257 and 5003 if he has an additional 
disability.  

Under Diagnostic Codes 5260 and 5261, the veteran's right 
knee must have flexion limited to 60 degrees or extension 
limited to 5 degrees to warrant a noncompensable rating for 
limitation of motion.  If he has some limitation of motion, 
but it is not enough to warrant a compensable rating under 
Codes 5260 and 5261, then a 10 percent rating is warranted 
under Diagnostic Code 5003..  

The veteran has had three VA examinations for his knees: in 
September 1996, July 1997, and July 1999.  The September 1996 
and July 1997 VA examinations showed range of motion from 0 
to 135 degrees, while the July 1999 VA examination showed 
range of motion from 0 to 130 degrees.  Thus, the veteran 
does not meet the schedular criteria for a 10 percent rating 
under Code 5003.  However, at the July 1997 VA examination, 
the examiner commented that the veteran had pain and some 
mild patellofemoral compression.  Also, at the veteran's July 
1999 VA examination, the examiner commented that the veteran 
had pain on palpation of the medial and lateral compartment 
of both knees.  

Thus, although the veteran does not have limitation of motion 
by direct measurement on examination, based on the examiner's 
statement and following the directives issued in DeLuca and 
Lichtenfels, the veteran's painful motion is deemed to be 
limited motion to a noncompensable degree.  Therefore, based 
on Code 5003, it is determined that the initial 10 percent 
rating assigned for the veteran's left knee disability, to 
include arthritis and painful motion, was appropriate.  
Furthermore, it is determined that the initial noncompensable 
rating for the veteran's right knee disability was not 
appropriate, and that it should be increased to 10 percent 
disabling, based on findings of painful motion warranting the 
application of Code 5003..  

The veteran's painful motion and pain upon flare-ups do not 
limit his range of motion to a degree warranting initial 
ratings of more than 10 percent.  Although the veteran has 
consistently described painful motion, examinations have 
consistently shown full range of motion of the veteran's 
knees.  Also, the VA examiner in July 1999 commented that he 
had not seen any weakness during the examination, so that 
weakness would not significantly limit the veteran on use.  
Thus, even considering painful motion and pain upon flare-
ups, the veteran is not entitled to higher ratings than 10 
percent for his right and left knee disabilities, to include 
arthritis, for the entire period from the effective date of 
the grant of service connection to the present.  

As the evidence does not show ankylosis of the knees, the 
veteran is not entitled to higher ratings than 10 percent 
when his knee disabilities are considered under Diagnostic 
Code 5256.  

Consideration of the veteran's disability under Diagnostic 
Code 5003 has already been discussed above.  The Board has 
also given consideration to the assignment of separate 
ratings for his knee disabilities under Diagnostic Code 5257 
pursuant to VAOPGCPREC 23-97.

In order to receive a 10 percent rating under Diagnostic Code 
5257, the evidence must show that there is recurrent 
subluxation or lateral instability which is slight.  However, 
the medical evidence of record does not show that the veteran 
has recurrent subluxation or lateral instability which can 
even be considered slight.  At the veteran's September 1996 
VA examination, he did not have varus valgus instability, he 
had a negative Lachman's, negative McMurray's, and a negative 
pivot-shift.  At the veteran's July 1997 VA examination, the 
veteran had negative anterior drawer, negative posterior 
drawer, negative Lachman's, and negative laxity with varus 
and valgus stress.  At the veteran's July 1999 VA 
examination, the patellar apprehension test was negative, the 
Apley grinding test was negative, and there was no medial, 
lateral, or anteroposterior instability.  Accordingly, there 
is no basis upon which separate initial ratings for his left 
and right knee disabilities for subluxation and lateral 
instability pursuant to VAOPGCPREC 23-97 may be assigned.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's right and left knee disorders.  The record is 
complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

Based on the foregoing, the veteran's initial rating for his 
right knee disability is increased to 10 percent for the 
entire period from the grant of service connection to the 
present.  38 C.F.R. § § 4.7, 4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Code 5003, 5257, 5260, 5261 (2000).  

However, the preponderance of the evidence is against the 
veteran's claim for a higher rating than 10 percent for 
osteoarthritis of the left knee.  As such, the benefit-of-
the-doubt doctrine is not for application.  Accordingly, the 
10 percent ratings assigned for osteoarthritis of the left 
knee was proper, and the veteran's claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


The propriety of the initial noncompensable rating for 
fracture residuals of the
right ankle.  

When there is marked limited motion of the ankle, then a 20 
percent rating is assigned.  When there is moderate limited 
motion of the ankle, then a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5271 (2000).  The 
standard ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 
4.71, Plate II (2000).  

When there is ankylosis of the ankle and it is in plantar 
flexion less than 30 degrees, then a 20 percent rating is 
assigned.  When there is ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees or in dorsiflexion between 
0 and 10 degrees, then a 30 percent rating is assigned.  
Where there is ankylosis of the ankle in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity, then a 40 percent rating is assigned.  38 C.F.R. 
§ 4.71 (a), Diagnostic Code 5270 (2000). 

As will be described below, the evidence shows that the 
veteran's initial noncompensable rating for his right ankle 
disability was not proper, and that it should be increased to 
10 percent disabling.  The evidence shows that for the period 
from the grant of service connection to the present, the 
veteran has had moderate limitation of motion of the right 
ankle under Diagnostic Code 5271.

The veteran has had three VA examinations: in September 1996, 
July 1997, and July 1999.  The veteran's plantar flexion at 
those examinations was 48, 50, and 45 degrees, respectively.  
All three measurements are within the standard normal range 
of motion of 45 degrees for plantar flexion described in 
Plate II of 38 C.F.R. § 4.71 (a).  The veteran's dorsiflexion 
of 22 degrees at his September 1996 VA examination and 20 
degrees at his July 1999 VA examination are also within the 
standard normal range of motion of 20 degrees of dorsiflexion 
described in Plate II of 38 C.F.R. § 4.71 (a).  Only at the 
veteran's July 1997 VA examination, when his dorsiflexion was 
10 degrees, was his range of motion outside the normal 
standard.  

Notwithstanding the fact that the veteran's range of motion 
was normal at so many of the tests, the veteran's functional 
limitation of the right ankle due to pain on use as directed 
in DeLuca v. Brown must also be considered.  The veteran has 
consistently described pain and swelling in his right ankle.  
Also, the VA examiner in July 1999 noted pain on palpation of 
the right ankle.  In summary, the evidence shows that when 
painful motion is taken into account, the veteran has had 
moderate limitation of motion of the right ankle for the 
period from the grant of service connection to the present to 
warrant a 10 percent rating pursuant to Diagnostic Code 5271.  

However, the evidence does not show that the limitation of 
motion of the right ankle is moderate, even when painful 
motion is considered.  At the veteran's July 1999 VA 
examination, the examiner commented that weakness would not 
significantly limit the veteran on use since he had not seen 
weakness during the examination.  Also, the evidence does not 
show that the veteran is entitled to a higher initial rating 
than 10 percent when his right ankle disability is considered 
under other Diagnostic Codes.  The evidence does not show 
that the veteran has ankylosis of the right ankle.  

Based on the foregoing, the veteran's initial rating for his 
right ankle disability is increased to 10 percent for the 
entire period from the grant of service connection to the 
present.  38 C.F.R. § § 4.7, 4.40, 4.45, 4.71(a), Diagnostic 
Code 5271 (2000).  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b). 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's bilateral knee and right ankle disabilities.  
The record is complete with records of prior medical history 
and rating decisions.  Therefore, the RO and the Board have 
considered all the provisions of Parts 3 and 4 that would 
reasonably apply in this case.


ORDER

The initial 10 percent rating for osteoarthritis of the left 
knee was proper and is maintained.

The initial rating assigned for patellofemoral pain syndrome 
of the right knee is increased to 10 percent for the entire 
rating period.

The initial rating assigned for fracture residuals of the 
right ankle is increased to 10 percent for the entire rating 
period.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Regarding the veteran's claim challenging the propriety of 
the initial 10 percent rating for bilateral pes planus, the 
veteran's disability is rated as 10 percent disabling under 
Diagnostic Code 5276.  He contends, in essence, that his 
disability is more severely disabling than currently 
evaluated.  Although the veteran had a normal foot 
examination in September 1996, he was seen in December 1996 
for symptomatic pes planus and in January 1997 for pain in 
his feet.  The record, therefore, indicates that the 
disability may have increased in severity subsequent to the 
last VA examination.  

The duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Following the gathering 
of all current treatment records, the veteran should be 
afforded another VA examination that accurately describes the 
nature and severity of his bilateral foot disability. 

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's pes 
planus that have not already been 
associated with the claims folder. 

3.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected pes planus.  The examiner 
should provide diagnoses of all disorders 
of the veteran's feet.  Such tests as the 
examining physician deems appropriate 
should be performed.  The examination 
report should include responses to the 
following medical questions:

a.  Is there objective evidence of 
marked deformity of the veteran's 
feet, such as pronation, or 
abduction?

b.  Does the veteran have pain on 
manipulation and use of his feet?

c.  Is there swelling on use of the 
veteran's feet?

d.  Does the veteran have 
characteristic callosities of his 
feet?

e.  Does the veteran have marked 
pronation of his feet?

f.  Does the veteran have extreme 
tenderness of the plantar surface of 
his feet?

g.  Does the veteran have marked 
inward displacement and severe spasm 
of the tendo achillis on 
manipulation of his feet?

h.  Does the veteran use orthopedic 
shoes or appliances for his pes 
planus, and, if he does, is his 
planus improved by such use?

i.  Please provide a statement 
regarding the overall degree of the 
veteran's pes planus.

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO should readjudicate the 
appellant's claim challenging the 
propriety of the initial 10 percent 
rating for bilateral pes planus.  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 19 -


